Per Curiam.

Proceeding Proceeding by the Lawrenceburgh and Tipper Mississippi Railroad Company against Smith Dunn, for the condemnation of land, pursuant to the charter of said company. Appeal by Smith alone from the proceedings before the justice of the peace (1). Motion in the Circuit Court for the dismissal of the appeal. Motion overruled. The appeal was taken in 1850. and
The motion should have been sustained (2).
The judgment of the Circuit Court is reversed, with costs. Cause remanded, &c.

 The charter of the company provided that either party might, at any stage of the proceedings, appeal to the Circuit Court of the proper county, as in other cases, and such court should appoint reviewers, &c., who might report at that or succeeding terms, in the discretion of the court, and the judgment of the Circuit Court should he final. Local Laws, 1848, p. 435.


 Kain v. Gradon, 6 Blackf. 138.